               Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 1 of 21




               EXHIBIT “A”




{W0631999.1}
5/28/2021                Case 2:21-cv-02454-CDJ Document
                                                      Civil1-4
                                                            DocketFiled
                                                                   Report 05/28/21 Page 2 of 21

  Case Description

     Case ID:                 210300489
     Case Caption:            KROMER ETAL VS VEOLIA ES CHESTNUT VALLEY LANDFILL
     Filing Date:             Thursday , March 04th, 2021
     Court:                   MAJOR JURY-STANDARD
     Location:                City Hall
     Jury:                    JURY
     Case Type:               PERSONAL INJURY - OTHER
     Status:                  LISTED FOR CASE MGMT CONF

  Related Cases

  No related cases were found.

  Case Event Schedule

                        Event                              Date/Time      Room            Location           Judge
    CASE MANAGEMENT                                      04-JUN-2021 City        Case Management Center,   unassigned
    CONFERENCE                                           09:00 AM    Hall        Rm 613


  Case motions

  No case motions were found.

  Case Parties

                                                               Expn
         Seq #                                    Assoc                   Type             Name
                                                               Date
                 1                                                        ATTORNEY FOR     SHERRY JR,, DANIEL J
                                                                          PLAINTIFF
    Address: EISENBERG                                          Aliases: none
             ROTHWEILER
             WINKLER
             EISENBERG & JECK PC
             1634 SPRUCE STREET
             PHILADELPHIA PA
             19103
             (215)546-6636
             daniel@erlegal.com


                 2                                         1              ADMINISTRATOR    KROMER, THOMAS PAUL
                                                                          - PLAINTIFF
    Address: 135 FACTORY ROAD                                   Aliases: none
             EAST MILLSBORO PA
             15433
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                 1/5
5/28/2021                Case 2:21-cv-02454-CDJ Document
                                                      Civil1-4
                                                            DocketFiled
                                                                   Report 05/28/21 Page 3 of 21




                 3                                                        DEFENDANT      CHESTNUT VALLEY
                                                                                         LANDFILL LLC
    Address: 1192              Aliases: VEOLIA ES CHESTNUT DBA SII
             MCCLELLANDTOWN             VALLEY LANDFALL INC
             ROAD
             MCCLELLANDTOWN PA
             15458


                 4                                                        DEFENDANT      ONYX CHESTNUT VALLEY
                                                                                         LANDFILL INC
    Address: 1192              Aliases: none
             MCCLELLANDTOWN
             ROAD
             MCCLELLANDTOWN PA
             15458


                 5                                                        DEFENDANT      CHESTNUT VALLEY
                                                                                         LANDFILL LLC
    Address: 1192              Aliases: ONYX CHESTNUT VALLEY DBA SII
             MCCLELLANDTOWN             LANDFILL INC
             ROAD
             MCCLELLANDTOWN PA
             15458


                 6                                                        DEFENDANT      CHESTNUT VALLEY
                                                                                         LANDFILL LLC
    Address: 1192              Aliases: VEOLIA ES SOLID WASTE OF PA INC DBA SII
             MCCLELLANDTOWN             OF PA, INC.
             ROAD
             MCCLELLANDTOWN PA
             15458


                 7                                         1              ADMINISTRATRIX MORRIS, SANDRA KAY
                                                                          - PLAINTIFF
    Address: 135 FACTORY ROAD                                   Aliases: none
             EAST MILLSBORO PA
             15433


                 8                                                        DEFENDANT      VEOLIA ES CHESTNUT
                                                                                         VALLEY LANDFILL INC
    Address: 1192                                               Aliases: none
             MCCLELLANDTOWN
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                         2/5
5/28/2021              Case 2:21-cv-02454-CDJ Document
                                                    Civil1-4
                                                          DocketFiled
                                                                 Report 05/28/21 Page 4 of 21

                     ROAD
                     MCCLELLANDTOWN PA
                     115458


                 9                                                        DEFENDANT      VEOLIA ES SOLID WASTE
                                                                                         OF PA INC
    Address: 1192              Aliases: none
             MCCLELLANDTOWN
             ROAD
             MCCLELLANDTOWN PA
             15458


               10                                                         DEFENDANT      VEOLIA ES SOLID WASTE
                                                                                         OF PA INC
    Address: 1192              Aliases: VEOLIA ES CHESTNUT VALLEY LANDFALL INC
             MCCLELLANDTOWN             DBA SII
             ROAD                       VALLEY LANDFALL INC.
             MCCLELLANDTOWN PA
             15458


               11                                                         DEFENDANT      VEOLIA NORTH AMERICA
                                                                                         LLC
    Address: 53 STATE STREET                                    Aliases: none
             14TH FLLOR
             BOSTON MA 02109


               12                                                         DEFENDANT      VEOLIA NORTH AMERICA
                                                                                         LLC
    Address: 53 STATE STREET                                    Aliases: VEOLIA ES CHESTNUT VALLEY LANDFILL INC
             14TH FLOOR                                                  DBA SII
             BOSTON MA 02109                                             LANDFILL, INC.


               13                                                         DEFENDANT      VEOLIA NORTH AMERICA
                                                                                         LLC
    Address: 53 STATE STREET                                    Aliases: VEOLIA ES SOLID WASTE OF PA INC DBA SII
             14TH FLOOR                                                  OF PA, INC.
             BOSTON MA 02109


               14                                                         DEFENDANT      CHESTNUT VALLEY
                                                                                         LANDFILL LLC
    Address: 1192                                               Aliases: none
             MCCLELLANDTOWN
             ROAD
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                            3/5
5/28/2021              Case 2:21-cv-02454-CDJ Document
                                                    Civil1-4
                                                          DocketFiled
                                                                 Report 05/28/21 Page 5 of 21

                     MCCLELLANDTOWN PA
                     15458


               15                                                         TEAM LEADER    ANDERS, DANIEL J
    Address: 529 CITY HALL                                      Aliases: none
             PHILADELPHIA PA
             19107


  Docket Entries

    Filing                                                                                Disposition Approval/
                             Docket Type                                  Filing Party
    Date/Time                                                                                Amount Entry Date
    04-MAR-2021              ACTIVE CASE                                                             04-MAR-2021
    04:34 PM                                                                                         06:42 PM
    Docket Entry: E-Filing Number: 2103010396


    04-MAR-2021              COMMENCEMENT CIVIL                           SHERRY JR,,                04-MAR-2021
    04:34 PM                 ACTION JURY                                  DANIEL J                   06:42 PM
      Documents:                Click link(s) to preview/purchase the documents
                             Final Cover


    Docket Entry: none.


    04-MAR-2021              COMPLAINT FILED NOTICE                       SHERRY JR,,                04-MAR-2021
    04:34 PM                 GIVEN                                        DANIEL J                   06:42 PM
      Documents:               Click link(s) to preview/purchase the documents
                             Complaint.pdf


                             COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
    Docket Entry:
                             SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED.


    04-MAR-2021              JURY TRIAL PERFECTED                         SHERRY JR,,                04-MAR-2021
    04:34 PM                                                              DANIEL J                   06:42 PM
    Docket Entry: 12 JURORS REQUESTED.


    04-MAR-2021              WAITING TO LIST CASE                         SHERRY JR,,                04-MAR-2021
    04:34 PM                 MGMT CONF                                    DANIEL J                   06:42 PM
    Docket Entry: none.


    02-APR-2021              PRAECIPE TO REINSTATE                        SHERRY JR,,                05-APR-2021
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                            4/5
5/28/2021                Case 2:21-cv-02454-CDJ Document
                                                      Civil1-4
                                                            DocketFiled
                                                                   Report 05/28/21 Page 6 of 21

    12:18 PM               CMPLT                     DANIEL J                                 11:02 AM
      Documents:               Click link(s) to preview/purchase the documents
                             Praecipe to Reinstate Complaint 4.2.21.pdf
                             Complaint.pdf

                  COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
    Docket Entry: SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED. (FILED ON
                  BEHALF OF SANDRA KAY MORRIS AND THOMAS PAUL KROMER)


    29-APR-2021              PRAECIPE TO REINSTATE                        SHERRY JR,,       30-APR-2021
    12:43 PM                 CMPLT                                        DANIEL J          06:43 AM
      Documents:               Click link(s) to preview/purchase the documents
                             Praecipe to Reinstate Complaint 4.29.21.pdf


                  COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
    Docket Entry: SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED. (FILED ON
                  BEHALF OF SANDRA KAY MORRIS AND THOMAS PAUL KROMER)


    03-MAY-2021              LISTED FOR CASE MGMT                                           03-MAY-2021
    03:11 PM                 CONF                                                           03:11 PM
    Docket Entry: none.


    05-MAY-2021              NOTICE GIVEN                                                   05-MAY-2021
    12:30 AM                                                                                12:30 AM
    Docket Entry: none.




                                                           E-Filing System   Search Home




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                   5/5
               Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 7 of 21




               EXHIBIT “B”




{W0363396.1}
        Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 8 of 21



EISENBERG, ROTHWEILER,                                      Filed and Attested by the
WINKLER EISENBERG & JECK, P.C.                   Attorneys for Plaintiffs
                                                            Office     of Judicial Records
BY:     Nancy J. Winkler, Esquire                              04 MAR 2021 04:34 pm
        Daniel J. Sherry, Jr. Esquire                                 S. RICE
ATTORNEY I.D. Nos: 49465/201515
1634 Spruce Street
Philadelphia, PA 19103
(215) 546-6636
___________________________________________
THOMAS PAUL KROMER and SANDRA                :
KAY MORRIS, Both Individually                :
and as the Administrators of the             :
ESTATE OF ZACHARY KROMER, Deceased :             COURT OF COMMON PLEAS
135 Factory Road                             :   PHILADELPHIA COUNTY
E. Millsboro, PA 15433                       :
                                             :   MARCH TERM, 2021
                v.                           :
                                             :   NO. _____________
VEOLIA ES CHESTNUT VALLEY                    :
LANDFILL, INC.                               :
1192 McClellandtown Road                     :   COMPLAINT
McClellandtown, PA 15458                     :
                 and                         :
VEOLIA ES SOLID WASTE OF PA, INC.            :   JURY TRIAL DEMANDED
1192 McClellandtown Road                     :
McClellandtown, PA 15458                     :
                   and                       :
VEOLIA ES SOLID WASTE OF PA, INC.            :
d/b/a and/or Successor-in-Interest to VEOLIA :
ES CHESTNUT VALLEY LANDFILL, INC.            :
1192 McClellandtown Road                     :
McClellandtown, PA 15458                     :
                    and                      :
VEOLIA NORTH AMERICA, LLC                    :
53 State Street, 14th Floor                  :
Boston, Massachusetts 02109                  :
                   and                       :
VEOLIA NORTH AMERICA, LLC d/b/a and/ :
or Successor-in-Interest to VEOLIA           :
ES CHESTNUT VALLEY LANDFILL, INC.            :
53 State Street, 14th Floor                  :
Boston, Massachusetts 02109                  :
                   and                       :
VEOLIA NORTH AMERICA, LLC d/b/a and/ :
or Successor-in-Interest to VEOLIA ES SOLID :
WASTE OF PA, INC.                            :
53 State Street, 14th Floor                  :



                                                                            Case ID: 210300489
        Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 9 of 21




Boston, Massachusetts 02109                        :
                 and                               :
CHESTNUT VALLEY LANDFILL, LLC                      :
1192 McClellandtown Road                           :
McClellandtown, PA 15458                           :
                 and                               :
CHESTNUT VALLEY LANDFILL, LLC                      :
d/b/a and/or Successor-in-Interest to VEOLIA       :
ES CHESTNUT VALLEY LANDFILL, INC.                  :
1192 McClellandtown Road                           :
McClellandtown, PA 15458                           :
                 and                               :
ONYX CHESTNUT VALLEY LANDFILL,                     :
INC.                                               :
1192 McClellandtown Road                           :
McClellandtown, PA 15458                           :
                 and                               :
CHESTNUT VALLEY LANDFILL, LLC                      :
d/b/a and/or Successor-in-Interest to ONYX         :
CHESTNUT VALLEY LANDFILL, INC.                     :
1192 McClellandtown Road                           :
McClellandtown, PA 15458                           :
                and                                :
CHESTNUT VALLEY LANDFILL, LLC                      :
d/b/a and/or Successor-in-Interest to VEOLIA       :
ES SOLID WASTE OF PA, INC.                         :
1192 McClellandtown Road                           :
McClellandtown, PA 15458                           :
                and                                :
DEFENDANTS JOHN DOE 1-10                           :
(Presently Incapable of Being Identified but       :
To be Identified Company or Companies              :
Retained and/or Otherwise Utilized by the          :
Specifically-Named Defendants                      :
to Install, Inspect, Maintain, Renovate, Repair,   :
Monitor, Oversee, and Supervise for Safety         :
Purposes The Gate Located at the Driveway          :
Utilized for The Entrance and Exit for the         :
Facility Located At or Near 1184                   :
McClellandtown Road in McClellandtown, PA          :
                                                   :




                                              2

                                                                          Case ID: 210300489
           Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 10 of 21




                                                     NOTICE TO DEFEND
                              "NOTICE                                                                        "AVISO

             "You have been sued in court. If you wish to defend                          "Le han demandado a usted en la corte. Si, usted quiere
 against the claims set forth in the following pages, you must take           defenderse de estas demandas expuetas en las páginas siguientes, usted
 action within twenty (20) days after this complaint and notice are           tiene veinte (20) días de plazo al partir de la fecha de la demanda y la
 served, by entering a written appearance personally or by attorney and       notificacion. Hace falta asentar una comparencia escrita o en persona
 filing in writing with the court your defenses or objections to the          o con un abogado y entregar a la corte en forma escrita sus defensas o
 claims set forth against you. You are warned that if you fail to do so       sus objeciones a las demandas en contra de su persona. Sea avisado
 the case may proceed without you and a judgment may be entered               que si usted no se defiende, la corte tomará medidas y puede continuar
 against you buy the court without further notice for any money claimed       la demanda en contra suya sin previo aviso o notificación. Además, la
 in the complaint or for any other claim or relief requested by the           corte puede decidir a favor del demandante y requiere que usted
 plaintiff. You may lose money or property or other rights important          cumpla con tadas las provisiones de esta demanda. Usted puede perder
 to you.                                                                      dinero o sus propiedades u otros derechos importantes para usted.

         "YOU SHOULD TAKE THIS PAPER TO YOUR                                          "LLEVE ESTA DEMANDA A UN ABOGADO
 LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER OR                               INMEDIATAMENTA. SI NO TIENE ABOGADO O SI NO TIENE
 CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE                             EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO, VAYA
 SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET                                EN PERSONA O LLAME POR TELÉFONO A LA OFICINA CUYA
 LEGAL HELP. THIS OFFICE CAN PROVIDE YOU WITH                                 DIRECCION SE ENCUENTRA ESCRITA ABAJO PARA
 INFORMATION ABOUT HIRING A LAWYER.         IF YOU                            AVERIGUAR DONDE SE PUEDE CONSEGUIR ASISTENCIA
 CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY                              LEGAL. ESTA OFICINA PUEDE PROPORCIONARLE LA
 BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT                                INFORMACION SOBRE CONTRATAR A UN ABOGADO. SI
 AGENCIES THAT MAY OFFER LEGAL SERVICES TO                                    USTED NO TIENE DINERO SUFICIENTE PARA PAGAR A UN
 ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE                                  ABOGADO, ESTA OFICINA PUEDE PROPORCIONARLE
                                                                              INFORMACION SOBRE AGENCIAS QUE OFRECEN
                       LAWYER REFERRAL SERVICE                                SERVICIOS LEGALES A PERSONAS QUE CUMPLEN LOS
                       One Reading Center                                     REQUISITOS PARA UN HONORARIO REDUCIDO O NINGUN
                       1101 Market Street                                     HONORARIO."
                       Philadelphia, Pennsylvania 19107
                       (215) 238-6333
                                                                                         SERVICIO DE REFERENCIA LEGAL
                                                                                         One Reading Center
                                                                                         1101 Market Street
                                                                                         Filadelfia, Pennsylvania 19107
                                                                                         Teléfono (215) 238-6333




                         COMPLAINT – NEGLIGENCE/PREMISES LIABILITY

          Plaintiffs Thomas Paul Kromer and Sandra Kay Morris, both individually and as the

Administrators of the Estate of Zachary Kromer, by and through their attorneys, file this Complaint

against Defendants Veolia ES Chestnut Valley Landfill, Inc., Veolia ES Solid Waste of PA, Inc.

Veolia ES Solid Waste of PA, Inc. d/b/a and/or Successor-in-Interest to Veolia ES Chestnut Valley

Landfill, Inc., Veolia North America, LLC, Veolia North America, LLC d/b/a and/or Successor-

in-Interest to Veolia ES Chestnut Valley Landfill, Inc., Veolia North America, LLC d/b/a and/or

Successor-in-Interest to Veolia ES Solid Waste of PA, Inc., Chestnut Valley Landfill, LLC,


                                                                          3

                                                                                                                                          Case ID: 210300489
         Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 11 of 21




Chestnut Valley Landfill, LLC d/b/a and/or Successor-in-Interest to Veolia ES Chestnut Valley

Landfill, Inc., Onyx Chestnut Valley Landfill, Inc, Chestnut Valley Landfill, LLC d/b/a and/or

Successor-in-Interest to Onyx Chestnut Valley Landfill, Inc., Chestnut Valley Landfill, LLC d/b/a

and/or Successor-in-Interest to Veolia ES Solid Waste of PA, Inc. (with all of the aforementioned

parties being designated, hereinafter collectively, as “The Veolia Defendants”) and Defendants

John Doe 1-10 (currently incapable of being specifically identified company or companies that

were retained and/or otherwise utilized by the Veolia Defendants to install, inspect, maintain,

renovate, repair, monitor, oversee and supervise for safety purposes the gate located at the

driveway utilized for the entrance and exit for the facility located at or near 1184 McClellandtown

Road in McClellandtown, Pennsylvania)1 and in support thereof, states as follows:


                                                      I.
                                                 THE PARTIES

         1.       Plaintiffs, who bring this claim both individually and as the Administrators of the

Estate of their deceased son, Zachary Kromer (hereinafter referred to as “Plaintiff-decedent”) are

adult citizens and residents of the Commonwealth of Pennsylvania and at all material times

Plaintiff Thomas Paul Kromer resided at the address set forth in the Caption.

         2.       All of the party-defendants are alleged by Plaintiffs to be joint tortfeasors.

         3.       The Veolia Defendants are domestic Pennsylvania business entities which may be

lawfully served with process at the addresses set forth in the Caption, with the exception of

Defendant Veolia North America, LLC which is a foreign company that may be served at the

address set forth in the Caption.

         4.       Upon information and belief, the Veolia Defendants regularly conduct business in


1
 The specific sub-address for the location of the gate is based upon the location provided in the official
Pennsylvania police incident report.

                                                           4

                                                                                                             Case ID: 210300489
         Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 12 of 21




Philadelphia County.

         5.     By way of example, Defendant Veolia North America, LLC has a specific business

address in Philadelphia County which occupies five (5) acres and, “Houses over 50 employees”.

See, e.g., https://www.veolianorthamerica.com/contact-us/find-office/philadelphia-pa-hedley-

street

         6.     Moreover, to the extent any of the other Veolia Defendants, or any of the John Doe

Defendants contend that they do not regularly conduct business in Philadelphia County, they are

nevertheless subject to venue in Philadelphia County due to the fact that at least one of their joint

tortfeasors (namely, Defendant Veolia North America, LLC) is clearly subject to venue in

Philadelphia County, pursuant to Zappala v. Brandolini Prop. Mgmt., 589 Pa. 516, 531-532, 909

A.2d 1272, 1280-1281, 2006 Pa. LEXIS 2295, *18-19.

         7.     Defendants John Doe 1-10 is, upon information and belief a domestic Pennsylvania

business entity or entities that cannot currently be identified as the information is not in the

possession of Plaintiff and is not a matter of public record, but will be expeditiously identified as

a result of discovery responses.

         8.     For identification purposes, Defendants John Doe 1-10 is/are the entity/entities that

are currently incapable of being specifically identified but were retained and/or otherwise utilized

to, at all relevant times, install, inspect, maintain, renovate, repair, monitor, oversee and supervise

for safety purposes the gate located at the driveway utilized for the entrance and exit for the facility

located at or near 1184 McClellandtown Road in McClellandtown, Pennsylvania.

         9.     Upon information and belief, Defendants John Doe 1-10 regularly conduct business

in Philadelphia County.

         10.    To the extent Defendants John Doe 1-10 contend that it/they do/does not regularly



                                                   5

                                                                                              Case ID: 210300489
          Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 13 of 21




conduct business in Philadelphia County, they are nevertheless subject to venue in Philadelphia

County due to the fact that at least one of its/their joint tortfeasors is subject to venue in

Philadelphia County, pursuant to Zappala v. Brandolini Prop. Mgmt., 589 Pa. 516, 531-532, 909

A.2d 1272, 1280-1281, 2006 Pa. LEXIS 2295, *18-19.

          11.    At all relevant times hereto, all of the party-defendants, which are joint tortfeasors,

were acting or, alternatively, failed to act by and through their agents, servants, workmen and

employees, all of whom, in turn, were acting within the course and scope of their actual agency,

ostensible agency, service and/or employment.

                                             II.
                                    FACTUAL BACKGROUND

          12.    Plaintiffs incorporate by reference all of the above Paragraphs, as if set forth fully

herein.

          13.   On March 22, 2019, Plaintiff-decedent suffered catastrophic injuries to his head and

body and ultimately succumbed that same day, only after enduring significant conscious pain and

suffering, as a result of a dangerous gate that lowered onto his personal vehicle.

          14.    Upon information and belief, all of the party-defendants were on notice of the

dangerous conditions of the subject gate and despite this notice, negligently, grossly negligently,

and recklessly failed to rectify, repair, renovate, and, inter alia, warn of this hazard at any time

prior to the incident.

          15.    Upon information and belief, prior to the incident on March 22, 2019 and during

the time that the subject property was under the possession and/or control of the Veolia Defendants,

the Veolia Defendants were responsible for the installation, inspection, maintenance, renovations,

repair, monitoring, oversight, and supervision of the subject gate and, in addition, were placed on

actual and/or constructive notice as to the dangerous condition of the subject gate.

                                                   6

                                                                                              Case ID: 210300489
        Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 14 of 21




       16.     Upon information and belief, prior to the incident on March 22, 2019, Defendants

John Doe 1-10 were responsible for the installation, inspection maintenance, renovations, repair,

monitoring, oversight, and supervision of the subject gate and, in addition, were placed on actual

and/or constructive notice as to the dangerous condition of the subject gate.

       17.     Upon information and belief, prior to the incident on March 22, 2019 all of the

party-defendants inspected the subject gate but, nevertheless, negligently, grossly negligently, and

recklessly failed to take any reasonable responsive action.

       18.     Upon information and belief, at some time prior to the incident on March 22, 2019,

all of the party-defendants were on actual and/or constructive notice that subject gate posed a

significant safety hazard to individuals and, nevertheless, failed to take any reasonable steps to

remedy the significant safety hazard.

       19.     On March 22, 2019, Plaintiff-decedent was required to work at the aforementioned

premises and when he was exiting the premises in his vehicle, he was required to, and ultimately

did encounter the subject gate.

       20.     Unbeknownst to Plaintiff-decedent, at all relevant times herein, the gate lacked

adequate safety measures, and represented a significant safety hazard.

       21.     Accordingly, due to the dangerous condition of the gate which resulted from the

negligence, gross negligence, and recklessness of all of the party defendants, jointly and severally,

the gate lowered onto Plaintiff-decedent’s vehicle and Plaintiff-decedent, in turn, received

catastrophic injuries.

       22.     After experiencing significant conscious pain and suffering, Plaintiff-decedent

ultimately succumbed to his injuries and passed away that same day.

       23.     Plaintiffs now seek, on behalf of the Estate of their deceased son, and all wrongful



                                                 7

                                                                                            Case ID: 210300489
          Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 15 of 21




death beneficiaries including themselves, all applicable survival damages, wrongful death

damages, and punitive damages.

                                  COUNT I
                 RECKLESSNESS/GROSS NEGLIGENCE/NEGLIGENCE
                     AGAINST ALL CAPTIONED DEFENDANTS

          24.   Plaintiffs incorporate by reference all of the above Paragraphs as if set forth fully

herein.
          25.   The party-defendants were, at all material times, jointly and severally responsible

for the condition of the subject gate.

          26.   At all material times, the party-defendants were responsible for ensuring the

absence of safety hazards insofar as the gate that Plaintiff-decedent ultimately encountered on

March 22, 2019

          27.   At all material times that the subject property was in their possession, the Veolia

Defendants were responsible for the installation, inspection, maintenance, renovations, repair,

monitoring, oversight, and supervision of the subject gate and, in addition, were placed on actual

and/or constructive notice as to the dangerous condition of the subject gate.

          28.   At all material times, Defendants John Doe 1-10 were responsible for the

installation, inspection, maintenance, renovation, repairing, monitoring, overseeing and

supervision for safety purposes the subject gate and, in addition, were placed on actual and/or

constructive notice as to the dangerous condition of the subject gate.

          29.   The party-defendants owed a duty to those persons permitted to be in close

proximity to the subject, including Plaintiff-decedent, a business invitee, as well as licensees and

permissive users, to provide a safe environment, free from unreasonable and dangerous hazards

including but not limited to the dangerous conditions associated with the subject gate.

          30.   The party-defendants had a duty to adopt, promulgate and enforce proper, adequate,

                                                  8

                                                                                             Case ID: 210300489
        Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 16 of 21




necessary and appropriate standards, guidelines and procedures for the installation, establishment

and maintenance of gate safety for the protection of individuals at or near the gate, including but

not limited to Plaintiff-decedent.

       31.     Prior to the March 22, 2019 incident, the party-defendants knew or should have

known of the existence of the hazardous conditions associated with the subject gate; specifically,

the unreasonably dangerous risk that the gate could lower onto vehicles thereby subjecting the

occupants therein (including but not limited to Plaintiff-decedent) to an unreasonable risk of

serious injury or death.

       32.     At all material times, the party-defendants knew or should have known that a person

being in close proximity to the dangerous gate posed a high risk of injury and death and essential

precautions must be taken and safety diligence exercised at all times including but not limited to

precautions designed to prevent or mitigate the risk associated with a gate lowering atop a vehicle,

including the vehicle that Plaintiff-decedent was traveling in at the time of the incident.

       33.     At all material times, the party-defendants had a duty to warn persons who would

be at or near the subject gate and to safeguard business invitees, such as Plaintiff-decedent, as well

as licensees and permissive users, from hazardous conditions posed by the dangerous gate.

       34.     The party-defendants, by and through their actual agents, ostensible agents,

servants, contractors, workmen and/or employees, breached the aforementioned duties and were

reckless, grossly negligent, and negligent insofar as the safety of Plaintiff-decedent for reasons

including, but not limited to, the following:

               (a)     Failing to properly install, inspect, maintain, renovate, repair, monitor,
                       oversee, and supervise the subject gate in a manner that would make it
                       reasonably safe and incapable of lowering and striking vehicles,
                       including the vehicle being operated by Plaintiff-decedent;

               (b)     Failing to ensure that the subject gate was reasonably safe and free

                                                  9

                                                                                              Case ID: 210300489
Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 17 of 21




           from hazards at the time the property it was located upon was
           transferred to any third party, including but not limited to Plaintiff-
           decedent’s employer;

     (c)   Failing to ensure that the subject gate was not subject to or at risk of
           inadvertent rapid lowering in a manner that would strike vehicles,
           including the vehicle being operated by Plaintiff-decedent, thereby
           subjecting the occupants therein to injury and/or death;

     (d)   Failing to eliminate, remove, replace, modify, safeguard and otherwise
           remedy the presence of any dangerous conditions associated with the
           subject gate;

     (e)   Failing to properly and adequately inspect the subject gate and
           determine the existence the associated safety hazards,

     (f)   Failing to adequately eliminate inadvertent gate lowering hazards;
           specifically, the dangerous conditions that manifested when the gate
           was encountered by Plaintiff-decedent on March 22, 2019;

     (g)   Failing to properly plan and, thereafter, modify the subject gate so that
           it would not be prone to inadvertent rapid lowering thereby eliminating
           the considerable hazard associated with the gate that existed on and
           before March 22, 2019, including but not limited to when the subject
           property was owned and/or controlled by the Veolia Defendants;

     (h)   Failing to place proper and reasonably adequate warning signs or other
           safety devices to restrict access and/or warn about the gate so as to
           prevent any individual, including Plaintiff-decedent, from
           encountering the dangerous gate;

     (i)   Failing to properly supervise, manage, and control any installation,
           maintenance, repair, or renovation work being performed on the
           subject gate, so that it would properly involve identifying and
           thereafter addressing, mitigating, and/or eliminating any dangerous
           conditions associated with the subject gate;

     (j)   Failing to hire competent employees, safety inspectors, contractors,
           subcontractors, advisors, managers, equipment providers and/or
           operators, material suppliers and others to assure the safe and proper
           installation, inspection, maintenance, renovations, repair, monitoring,
           oversight, and supervision of the subject gate;

     (k)   Failing to prevent and/or restrict access to the dangerous gate in an

                                   10

                                                                           Case ID: 210300489
        Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 18 of 21




                        adequate and prudent manner;

                (l)     Failing to recommend frequent inspections of the gate to ensure that
                        individuals, including Plaintiff-decedent were not being exposed to
                        dangerous hazards associated with the inadvertent rapid lowering of
                        the gate;

                (m)     Failing to properly and adequately disclose to any potential or
                        identified buyer of the subject property (including but not limited to
                        Plaintiff-decedent’s employer) the dangerous conditions associated
                        with the subject gate;

                (n)     Failing to properly rectify, mitigate, address, correct, and/or safeguard
                        against the hazards associated with the subject gate prior to any
                        transfer of the subject property to any potential or identified buyer of
                        the subject property (including but not limited to Plaintiff-decedent’s
                        employer); and

                (o)     Increasing the risk of harm to Plaintiff-decedent due to the conduct
                        described in Paragraphs 34(a)-(n) above.

        35.     The negligence, gross negligence, and recklessness described above directly and

proximately caused Plaintiff-decedent’s catastrophic injuries and ultimate death, in that it or they

directly and in natural and continuous sequence produced, contributed substantially or enhanced

his injuries/death.

        36.     In addition to being negligent, the actions of the party-defendants, as set forth

above, constitute gross negligence, as well as recklessness and willful and wanton misconduct in

disregard of the rights and safety of Plaintiff-decedent and warrant the imposition of punitive

damages against all of the party-defendants.

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

compensatory damages, for wrongful death damages, for survival damages, for punitive damages

and for costs in excess of $50,000.00 and such other relief as this Court deems just and for a trial

by jury on all issues so triable as a matter of right.



                                                   11

                                                                                           Case ID: 210300489
        Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 19 of 21




                                       COUNT II
                             WRONGFUL DEATH COUNT
                      PLAINTIFFS v. ALL CAPTIONED DEFENDANTS

        37.      Plaintiffs hereby incorporate by reference all of the above Paragraphs as if

set forth fully at length herein.

        38.      On or about March 22, 2019, Plaintiff-decedent died intestate, unmarried,

and without any children.

        39.      Plaintiffs, the parents of Plaintiff-decedent, were appointed Administrators

of his Estate.

        40.      As a direct and proximate result of the aforesaid conduct of the party-defendants,

Plaintiffs and all lawful wrongful death intestate beneficiaries are entitled to recover damages

pursuant to the Pennsylvania Wrongful Death Act, 42 Pa. Cons. Stat. Ann. §8301, and claims all

damages compensable under the Act and interpretative caselaw including loss of consortium

damages and Rettger damages.

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

compensatory damages, for wrongful death damages, for survival damages, for punitive damages

and for costs in excess of $50,000.00 and such other relief as this Court deems just and for a trial

by jury on all issues so triable as a matter of right.


                                      COUNT III
                                 SURVIVAL ACTION
                      PLAINTIFFS v. ALL CAPTIONED DEFENDANTS

        41.      Plaintiffs hereby incorporate by reference all of the above Paragraphs as if

set forth fully at length herein.

        42.      As a direct and proximate result of the aforesaid conduct of the party-defendants,

Plaintiffs are entitled to recover damages pursuant to the Pennsylvania Survival Statute, 42 Pa.


                                                   12

                                                                                             Case ID: 210300489
        Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 20 of 21




Cons. Stat. Ann. §8302, and claims all such damages, including but not limited to any medical

expenses, loss of earnings, loss of earning capacity, and conscious pain and suffering endured by

Plaintiff-decedent.

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

compensatory damages, for wrongful death damages, for survival damages, for punitive damages

and for costs in excess of $50,000.00 and such other relief as this Court deems just and for a trial

by jury on all issues so triable as a matter of right.


                                                Respectfully submitted,

                                                EISENBERG, ROTHWEILER,
                                                WINKLER, EISENBERG & JECK, P.C.


                                        BY:     /s/ Nancy J. Winkler, Esquire
                                                NANCY J. WINKLER, ESQUIRE
                                                DANIEL J. SHERRY, JR., ESQUIRE
                                                Attorneys for Plaintiffs
DATE: March 4, 2021




                                                   13

                                                                                           Case ID: 210300489
           Case 2:21-cv-02454-CDJ Document 1-4 Filed 05/28/21 Page 21 of 21
Mar.    j, ZUZI                                                                              NO. JIM   r,   is




                                               VERIFICATION



              I, Thomas Paul Kromer, the Plaintiff herein, hereby verity in both my individual and

       administratrix capacity that the facts set forth in the foregoing Complaint are true and correct to


       the best of my knowledge, information and belief, and this statement is made subject to the

       penalties of 18 Pa. C.S.A. § 4904 relating to unsworn falsification to authorities.




                                                    Thomas Paul Kromer

         Date: 3/4/2021




                                                                                                                    I
                                                                                                                    I




                                                                                                       Case
                                                                                                       Case ID:
                                                                                                            ID: 210300489
                                                                                                                210300489
